Exhibit 10.1
 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of February
19, 2009, by and between Beacon Power Corporation, a Delaware corporation (the
“Company”), and Seaside 88, LP, a Florida limited partnership (such investor,
including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to Seaside, and Seaside desires to purchase
from the Company, up to $18,000,000 of shares of Common Stock on the Closing
Dates;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.
 
“Cap” shall have the meaning ascribed to such term in Section 2.2.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
“Company Counsel” means Edwards Angell Palmer & Dodge, LLP, or other counsel
(including in-house counsel) reasonably acceptable to Seaside.
 
“DTC” means the Depository Trust Company.
 
 
 

--------------------------------------------------------------------------------

 
 
“DWAC” means DTC’s Deposit Withdrawal Agent Commission system.
 
“Delay Period” shall have the meaning ascribed to such term in Section 2.6.
 
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith as updated from time to time.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(l).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“First Extended Term” shall have the meaning ascribed to such term in Section
5.1.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Initial Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
 
“Initial Closing Date” means February 20, 2009 or such later date when all of
the Transaction Documents have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) Seaside’s obligations to
purchase the Shares and (ii) the Company’s obligations to deliver the Shares
have been satisfied or waived.
 
“Initial Term” shall have the meaning ascribed to such term in Section 5.1.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“New Equity” shall have the meaning ascribed to such term in Section 4.7.
 
“Per Share Purchase Price” shall be an amount equal to the daily volume weighted
average of actual trading prices measured in hundredths of cents of the Common
Stock of the Company on the Trading Market for the five consecutive trading days
prior to a Closing Date multiplied by 80%.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus Supplement” means the supplement to the base prospectus contained in
the Registration Statement to be filed in connection with the sale to Seaside,
or the resale by Seaside, of the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
“Registration Statement” means the registration statement of the Company,
Commission File No. 333-152140, as amended, covering the sale to Seaside, or the
resale by Seaside, of the Shares.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.5.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Second Extended Term” shall have the meaning ascribed to such term in Section
5.1.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement.
 
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 of Regulation SHO of the Exchange Act, but does not include any
reservation or location of borrowable shares.
 
“Subsequent Closing” means each closing of the purchase and sale of the Common
Stock pursuant to Section 2.2.
 
“Subsequent Closing Date” means the 20th day of each month commencing with March
2009 (or, if such day is not a Trading Day, then the first day thereafter that
is a Trading Day) during the term of this Agreement in accordance with Section
5.1 hereof, except that there shall be no Subsequent Closing Date during any
Delay Period.
 
“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, the NYSE Alternext Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market or the OTCBB.
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, Seaside shall
purchase from the Company, and the Company shall issue and sell to Seaside, that
number of Shares equal to $1,000,000 divided by the Per Share Purchase
Price.  Upon satisfaction or waiver of the conditions set forth in Sections 2.3,
2.4 and 2.5, the Initial Closing shall occur at the offices of White White & Van
Etten PC, 55 Cambridge Parkway, Cambridge, MA 02142, or such other location as
the parties shall mutually agree.
 
2.2          Subsequent Closings.  On each Subsequent Closing Date, Seaside
shall purchase from the Company, and the Company shall issue and sell to
Seaside, that number of Shares equal to $1,000,000 divided by the Per Share
Purchase Price; provided, however, that in no event shall the Company issue and
sell more than 21,295,288 Shares without first obtaining stockholder approval of
the issuance, or potential issuance, of such excess Shares (the “Cap”).  In the
event that the Per Share Purchase Price, as calculated with respect to any
Subsequent Closing Date, is less than $0.20, then such Subsequent Closing will
not occur that month, nor will the final Subsequent Closing Date be extended; in
each such event, there will be one fewer Subsequent Closing pursuant to this
Agreement and the aggregate value of Shares to be purchased hereunder shall be
reduced by $1,000,000.  Upon satisfaction or waiver of the conditions set forth
in Sections 2.3, 2.4 and 2.5, each Subsequent Closing shall occur at the offices
of White White & Van Etten PC, 55 Cambridge Parkway, Cambridge, MA 02142, or
such other location as the parties shall mutually agree.
 
2.3           Deliveries by the Company.  On each Closing Date, the Company
shall deliver or cause to be delivered to Seaside the following:
 
(a)           the number of Shares equal to $1,000,000 divided by the Per Share
Purchase Price, registered in the name of Seaside, via the DTC DWAC system, as
specified on the signature pages hereto;
 
(b)           an officer’s certificate of the Company’s Chief Executive Officer
or Chief Financial Officer, in form reasonably acceptable to Seaside, certifying
the accuracy in all material respects (without giving effect to any limitation
as to “materiality” or “knowledge” set forth therein) of the Company’s
representations and warranties made in this Agreement as of the Closing Date and
the Company’s performance of the covenants to be performed by it pursuant to
this Agreement at or prior to the Closing;  and
 
(c)           a legal opinion of Company Counsel, in the form of Exhibit A
attached hereto.
 
2.4           Deliveries by Seaside.   On each Closing Date, Seaside shall
deliver or cause to be delivered to the Company:
 
(a)            $1,000,000 by wire transfer to the account as specified in
writing by the Company less the amount due Seaside for reimbursement of its
expenses as described in Section 5.2 hereof; and
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           a certificate of the general partner of Seaside, in form
reasonably acceptable to the Company, certifying the accuracy in all material
respects (without giving effect to any limitation as to “materiality” or
“knowledge” set forth therein) of Seaside’s representations and warranties made
in this Agreement as of the Closing Date and Seaside’s performance of the
covenants to be performed by it pursuant to this Agreement at or prior to the
Closing.
 
2.5           Closing Conditions.
 
(a)         The obligations of the Company hereunder in connection with each
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects (without giving effect to
any limitation as to “materiality” or “knowledge” set forth therein) when made
and on the Closing Date of the representations and warranties of Seaside
contained herein;
 
(ii)           all obligations, covenants and agreements of Seaside required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by Seaside of the items set forth in Section 2.4 of
this Agreement; and
 
(iv)           with respect to any Subsequent Closing, to the extent that the
purchase and sale of Shares hereunder would cause the Cap to be exceeded, then
stockholder approval of the issuance of such excess Shares shall have been
obtained.
 
(b)           The respective obligations of Seaside hereunder in connection with
each Closing are subject to the following conditions being met:
 
(i)            the accuracy in all material respects (without giving effect to
any limitation as to “materiality” or “knowledge” set forth therein) on the
Closing Date of the representations and warranties of the Company contained
herein;
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.3 of this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof, that has not been publicly announced by the
Company at least six business days prior to such Closing;
 
(v)           with respect to any Subsequent Closing, to the extent that the
purchase and sale of Shares hereunder would cause the Cap to be exceeded, then
stockholder approval of the issuance of such excess Shares shall have been
obtained; and
 
(vi)           from the date hereof to each Closing Date, trading in the Common
Stock shall not have been suspended by the Commission and trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on liquidity in the Trading Market that in the
reasonable judgment of Seaside, makes it impracticable or inadvisable to
purchase the Shares at the Closing because the Shares cannot be resold as
readily.
 
 
5

--------------------------------------------------------------------------------

 
 
2.6           Delay Periods.  No less than twenty (20) days before any
Subsequent Closing, the Company may elect at its sole option to delay that and
all other Subsequent Closings for a period (the “Delay Period”) of up to six (6)
months by giving notice of such Delay Period to Seaside and paying Seaside
$100,000.  The Company’s rights to elect a Delay Period shall be limited to once
in each of the Initial Term, the First Extended Term and the Second Extended
Term.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the Disclosure Schedules, which
Disclosure Schedules may be updated before any Closing and shall be deemed a
part hereof, the Company hereby makes the representations and warranties set
forth below to Seaside as of each Closing Date:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are listed in the Company’s most recent Annual Report on Form 10-K (each
a “Subsidiary”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any Liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
subsidiaries, then references in the Transaction Documents to the Subsidiaries
will be disregarded.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the Company and the
Subsidiaries taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and, to the knowledge of the Company, no Proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and its stockholders, except for stockholder approval for
the issuance of Shares in excess of the Cap, and no further action is required
by the Company or its stockholders in connection therewith other than in
connection with the Required Approvals.  Each Transaction Document has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares and
the consummation by the Company of the other transactions contemplated thereby
do not and will not (i) conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, violate or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary pursuant to, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority, the Trading Market or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing of the Prospectus Supplement,
(ii) any notice filings as are required to be made following each Closing Date
under applicable federal and state securities laws or under applicable rules and
regulations of the Trading Market and (iii) stockholder approval for the
issuance of Shares in excess of the Cap (collectively, the “Required
Approvals”).
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents or applicable federal and state securities laws.  The
Company has reserved, or will reserve prior to the applicable Closing, from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement.  The issuance by the Company, or the resale
by Seaside, of the Shares has been registered under the Securities Act and all
of the Shares when delivered will be freely transferable and tradable on the
Trading Market by Seaside without restriction (other than any restrictions
arising solely from an act or omission of a Seaside).  The Registration
Statement is effective and available for the issuance or resale of the Shares
thereunder and the Company has not received any notice that the Commission has
issued or intends to issue a stop-order with respect to the Registration
Statement or that the Commission otherwise has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or intends or has threatened in writing to do so.  The “Plan of Distribution”
section under the Registration Statement as supplemented by the Prospectus
Supplement permits the issuance and sale or resale of the Shares hereunder.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
in the Disclosure Schedules.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as disclosed
in the SEC Reports or Schedule 3.1(g), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  Except as
disclosed in the SEC Reports or Schedule 3.1(g), the issue and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Seaside) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.  All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in material compliance with all federal and state securities laws and
requirements of the Trading Market, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of any stockholder
or the Board of Directors of the Company is required for the issuance and sale
of the Shares, except for stockholder approval for the issuance of Shares in
excess of the Cap.  There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
 
8

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  The Company has filed or
furnished all reports, schedules, forms, statements and other documents required
to be filed or furnished by it under the Securities Act and the Exchange Act
(including all required exhibits thereto), including pursuant to Section 13(a)
or 15(d) thereof, for the 12 months preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
and any notices, reports or other filings pursuant to applicable requirements of
the Trading Market on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  As of their respective dates, the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.
 
(i)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
except as has been reasonably cured by the Company (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option and
incentive plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.
 
(j)           Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, notice of violation, or proceeding pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company nor any Subsidiary, nor, to the knowledge of the Company, any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been and, to the knowledge of
the Company, there is not currently pending or contemplated, any investigation
by the Commission involving the Company or any current or former director or
officer of the Company.  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act and, to
the Company’s knowledge, no proceeding for such purpose is pending before or
threatened by the Commission.
 
 
9

--------------------------------------------------------------------------------

 
 
(k)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, could reasonably be expected
to result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is in violation of any statute, rule or regulation
of any governmental authority or the Trading Market, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case as would not have a Material Adverse Effect.
 
(l)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 that
are applicable to it as of the Closing Date.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of a date prior to the filing date of the most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the Company’s
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no changes in the
Company’s internal controls over financial reporting (as such term is defined in
Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that have materially
affected, or are reasonably likely to materially affect, the Company’s internal
controls over financial reporting.
 
 
10

--------------------------------------------------------------------------------

 
 
(m)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market.  The Company is, and immediately after the consummation of
the transactions contemplated hereby will be, in compliance with all such
listing and maintenance requirements.
 
(n)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) that is or could become applicable to Seaside as a
result of Seaside and the Company entering into this Agreement.
 
(o)           Disclosure.  The Company confirms that, neither the Company nor
any officer, director or employee of the Company acting on its behalf has
provided Seaside or its agents or counsel with any information that constitutes
or might constitute material, non-public information.  The Company understands
and confirms that Seaside will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company.  All
disclosure provided to Seaside regarding the Company, its business and the
transactions contemplated hereby furnished by or on behalf of the Company with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.  The Company acknowledges and agrees
that Seaside does not make and has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
 
(p)           Effective Registration Statement.  The Registration Statement has
been declared effective by the Commission and the Company knows of no reason why
the Registration Statement will not continue to remain effective for the
foreseeable future.  The Company is eligible to use Form S-3 registration
statements for the issuance of securities.
 
(q)           Acknowledgment Regarding Seaside’s Purchase of Shares.  The
Company acknowledges and agrees that Seaside is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby.  The Company further acknowledges that Seaside
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by Seaside or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to Seaside’s purchase of the
Shares.  The Company further represents to Seaside that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.
 
 
11

--------------------------------------------------------------------------------

 
 
(r)           Approvals.  The issuance and listing on the Trading Market of the
Shares requires no further approvals, including but not limited to, the approval
of stockholders, except for stockholder approval for the issuance of Shares in
excess of the Cap.
 
(s)           Intellectual Property.  The Company possesses such right, title
and interest in and to, patents, patent rights, trade secrets, inventions,
know-how, trademarks, trade names, copyrights, service marks and other
proprietary rights (“Intellectual Property”) material to the conduct of the
Company’s business except Intellectual Property the failure to possess of which
would not have a Material Adverse Effect. Except as disclosed in the SEC
Reports, the Company has not received any notice of infringement,
misappropriation of conflict from any third party as to such that has not been
resolved or disposed of, which infringement, misappropriation or conflict would
if adversely decided individually or in the aggregate have a Material Adverse
Effect.  To the Company’s knowledge, it has not infringed, misappropriated, or
otherwise conflicted with Intellectual Property of any third parties, which
infringement, misappropriation of conflict would individually or in the
aggregate have a Material Adverse Effect.
 
(t)           Permits.  The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties or to
conduct its businesses (collectively, “Permits”), except for such Permits the
failure of which to possess, obtain or make the same would not reasonably be
expected to have a Material Adverse Effect; and the Company has not received any
written notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, and has no reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course.
 
Seaside acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.
 
3.2           Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company as of each
Closing Date:
 
(a)           Organization; Authority.  Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder or thereunder.  The execution,
delivery and performance by Seaside of the transactions contemplated by this
Agreement and each other Transaction Document have been duly authorized by all
necessary action on the part of Seaside and no such further action is
required.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by Seaside, and, when delivered by
Seaside in accordance with the terms thereof, will constitute the valid and
legally binding obligation of Seaside, enforceable against it in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Seaside Representation.  Seaside does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.  Seaside is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act or otherwise.
 
(c)           Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.  Seaside is an “accredited investor” as that term is
defined in Regulation D under the Securities Act.
 
(d)           Short Sales.  Seaside has not directly or indirectly executed any
Short Sales in the securities of the Company after the date of this Agreement.
 
(e)           Ownership of Shares.  The purchase of Shares at a Subsequent
Closing from the Company shall not cause Seaside’s beneficial ownership of the
Company’s Common Stock, calculated in accordance with Rule 13d-3 promulgated by
the Commission, to exceed 20%.
 
The Company acknowledges and agrees that Seaside does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           No Transfer Restrictions.  Certificates evidencing the Shares
shall not contain any legend restricting their transferability by Seaside unless
there is an effective Registration Statement registering their resale by
Seaside.  The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent if required by the Company’s transfer agent to effect a
transfer of any of the Shares; such opinion shall be provided by the Company’s
counsel at no expense to Seaside.
 
4.2           Furnishing of Information.  As long as Seaside owns Shares, the
Company covenants to use commercially reasonable best efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  As long as Seaside owns Shares that are
“restricted securities” as that term is defined in Rule 144 that it has owned
for less than one year in accordance with Rule 144(d), if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to Seaside and make publicly available in accordance with Rule 144(c)
such information as is required for Seaside to sell the Shares under Rule 144.
 
 
13

--------------------------------------------------------------------------------

 
 
4.3           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. Eastern time on the Trading Day following the date hereof file a Current
Report on Form 8-K which attaches as exhibits all agreements relating to this
transaction, in each case reasonably acceptable to Seaside, if Seaside is
readily available to review such Form 8-K in a timely manner, disclosing the
material terms of the transactions contemplated hereby.
 
4.4           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Seaside or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Seaside shall have
executed a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that Seaside shall be relying
on the foregoing representations in effecting transactions in securities of the
Company.
 
4.5           Indemnification of Seaside.  Subject to the provisions of this
Section 4.5, the Company will indemnify and hold Seaside, Seaside’s Affiliates
and their respective directors, officers, stockholders, partners, members,
employees and agents (each, a “Seaside Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation reasonably incurred in connection
with defending or investigating any suit or action in respect thereof to which
any Seaside Party may become a party under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses arise out of or are based on (a) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus Supplement, or (b) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, provided that the
Company will not be liable in any such case to the extent that any such
liability, obligation, claim, contingency, damage, cost or expense arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by and regarding Seaside expressly for
inclusion therein.  If any action shall be brought against any Seaside Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Seaside Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Seaside Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Seaside Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Company and the position of such
Seaside Party.  The Company will not be liable to any Seaside Party under this
Agreement (i) for any settlement by a Seaside Party effected without the
Company’s prior written consent; or (ii) to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to any Seaside Party’s
breach of any of the representations, warranties, covenants or agreements made
by Seaside in this Agreement or in the other Transaction Documents.
 
 
14

--------------------------------------------------------------------------------

 
 
4.6           Listing of Common Stock.  The Company hereby agrees to use best
efforts to maintain the listing of the Common Stock on a Trading Market.  The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will include in such application all of the
Shares and will take such other action as is necessary to cause all of the
Shares to be listed on such other Trading Market as promptly as possible.  The
Company will take all action reasonably necessary to continue the listing and
trading of its Common Stock on a Trading Market and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the Trading Market.
 
4.7           Right of First Offer.
 
(a)           Subject to Section 4.7(b), from the date hereof until the earlier
of: (i) one month after the last Subsequent Closing Date or (ii) the first date
on which Seaside fails to perform its obligations under Sections 2.1 and 2.2,
the Company shall not issue shares of Common Stock or preferred stock, nor shall
it issue convertible debt, for cash without first offering Seaside, in the
manner set forth herein, the right to purchase such Common Stock, preferred
stock or convertible debt (collectively, “New Equity”).  The company shall give
notice to Seaside of any proposed issuance of New Equity for cash which notice
shall state the maximum number of shares or debt to be offered and the price at
which they are to be offered, which may be stated as a formula.  Seaside shall
have three (3) Trading Days from the date of such notice to notify the Company
of its election to purchase all of the New Equity to be offered at the proposed
price at which the New Equity is to be offered and, if it so elects, ten (10)
days after the date of such election to purchase the New Equity.  If Seaside
either does not notify the Company of its election to purchase the New Equity at
the offering price or does not purchase the New Equity in each case within the
time period provided, then the Company may offer and issue and sell to any
person the maximum New Equity set forth in the notice to Seaside (or fewer
shares or debt) at the offering price set forth in the notice (or a higher
price) for a period of 120 days after the date of the notice to Seaside.
 
(b)           This Section 4.7 shall in no event apply to issuances of
securities by the Company in connection with (i) a firm commitment underwritten
public offering; (ii) entering into any business combination, joint venture,
loan or other commercial agreement; or (iii) issuances to any officer, director
or employee of the Company or any subsidiary of the Company.
 
4.8           Approval of Subsequent Equity Sales.  The Company shall not issue
shares of Common Stock or Common Stock Equivalents, if such issuance
requires stockholder approval pursuant to applicable rules of the Trading
Market, unless and until such stockholder approval is obtained.
 
4.9           Short Sales.  Seaside covenants that neither it nor any Affiliates
acting on its behalf or pursuant to any understanding with it will execute any
Short Sales before the final Subsequent Closing contemplated hereby.
 
4.10         Prospectus Supplement.  The Company will use its best efforts to
file the Prospectus Supplement in accordance with the requirements of Rule 424
promulgated under the Securities Act on or before the Initial Closing Date or,
in the event the Prospectus Supplement is being filed to add Seaside as a
selling stockholder, on or before the Subsequent Closing at which restricted
securities (as defined in Rule 144) are to be issued.
 
 
15

--------------------------------------------------------------------------------

 
 
4.11         Stockholder Approval.  The Company shall provide each stockholder
entitled to vote at the next meeting of the stockholders of the Company a proxy
statement, which has been previously reviewed by the Seaside and its counsel,
soliciting each such stockholder’s affirmative vote at such stockholder meeting
for approval of the Company’s issuance of all of the Shares as described in the
Transaction Documents in accordance with applicable law and the rules and
regulations of the Trading Market, and the Company shall use its reasonable best
efforts to solicit its stockholders’ approval of such issuance of the Securities
and to cause the Board of Directors of the Company to recommend to the
stockholders that they approve such proposal.  Seaside agrees not to vote its
Shares for or against approval of such proposal and shall certify to the company
the number of Shares it owns as of the record date and that it did not vote such
Shares on such proposal.
 
4.12         No Trading.  Seaside agrees to abstain from selling any of the
Shares during the five consecutive trading day period during which the Per Share
Purchase Price is calculated prior to each Subsequent Closing.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Term and Termination.
 
(a)           Unless extended by the Company as set forth below, this Agreement
shall terminate after the Initial Closing and five (5) Subsequent Closings (the
“Initial Term”).
 
(b)           In exchange for the payment by the Company to Seaside of $100,000
at the Initial Closing, the Company shall have the right at its sole election to
extend the term of this Agreement for an additional six (6) Subsequent Closings
commencing in the calendar month next following the Initial Term (the “First
Extended Term”) by giving Seaside notice of its election no later than twenty
(20) days before the end of the Initial Term.  If the Company elects to extend
this Agreement for the First Extended Term, then this Agreement shall terminate
after the Initial Closing and eleven (11) Subsequent Closings, unless the
Company elects to further extend its term as set forth below.
 
(c)           The Company shall have the right at its sole election to extend
the term of this Agreement for an additional six (6) Subsequent Closings
commencing in the calendar month next following the First Extended Term (the
“Second Extended Term”) by giving Seaside notice of its election no later than
twenty (20) days before the end of the First Extended Term and paying Seaside
$50,000.  If the Company elects to extend this Agreement for the Second Extended
Term, then this Agreement shall terminate after the Initial Closing and
seventeen (17) Subsequent Closings.
 
(d)           Either party to this Agreement may terminate in the event of a
default by the other of its obligations under Article II hereof.  This Agreement
may be terminated by Seaside by written notice to the Company, if the Initial
Closing has not been consummated on or before February 25, 2009.  No termination
will affect the right of any party to sue for any breach by the other party (or
parties).
 
 
16

--------------------------------------------------------------------------------

 
 
5.2           Fees and Expenses.  Except as otherwise set forth in this
Agreement and as set forth in this Section 5.2 below, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
delivery of the Shares.  Notwithstanding the foregoing, at the Initial Closing,
the Company shall reimburse Seaside for the fees and expenses of its counsel,
White White & Van Etten PC, in an amount equal to $18,000 and at each Subsequent
Closing, the Company shall reimburse Seaside for the fees and expenses of its
counsel, White White & Van Etten PC, in an amount equal to $9,000.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Eastern time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and Seaside or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Seaside.  Seaside may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  The parties hereby waive all rights to a trial by jury.  If either
party shall commence an action or proceeding to enforce any provisions of the
Transaction Documents, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10         Survival.  The representations and warranties herein shall survive
the Closings and delivery of the Shares.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
email signature page were an original thereof.
 
5.12         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Seaside exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Seaside may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14         Replacement of Shares.  If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.
 
 
18

--------------------------------------------------------------------------------

 
 
5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
5.16           Payment Set Aside.  To the extent that either party hereto makes
a payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.17         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
(Signature Pages Follow)
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
Beacon Power Corporation
 
 
 
Address for Notice:
By:
 /s/ F. William Capp
 
65 Middlesex Road
 
Name:  William Capp
Title:  Chief Executive Officer
 
Tyngsboro, MA  01879
Attention:  Chief Executive Officer
Fax:  978-694-9127
 
With a copy to (which shall not constitute notice):
 
 
 
 
Edwards Angell Palmer & Dodge, LLP
111 Huntington Avenue
Boston, MA 02199-7613
Attention:  Albert L. Sokol, Esq.
Fax:  617-227-4420
               
Seaside 88, LP
 
By:  Seaside 88 Advisors, LLC
 
Address for Notice:
        By:    /s/ William J. Ritger  
750 Ocean Royale Way
Suite 805
North Palm Beach, FL 33408 
 
Name: William J. Ritger
Title:  Manager
 
Attention:  William J. Ritger and
Denis M. O’Donnell, M.D.
Fax:  866-358-6721
With a copy to (which shall not constitute notice):  
White White & Van Etten PC
55 Cambridge Parkway
Cambridge, MA 02142
Attention:  David A. White, Esq.
Fax:  617-225-0205

 
DWAC Instructions for Common Stock:


DTC # - 0571 -  
Account number - G53-1348923
 
 
20

--------------------------------------------------------------------------------

 


DISCLOSURE SCHEDULES


3.1(g) Beacon’s outstanding common stock and warrants and options are as
follows:
 
Total Shares Outstanding
    107,433,190            
Less: Treasury
    (421,692 )          
Shares Outstanding Less Treasury
    107,011,498            
Warrants Issued and Outstanding
    41,048,484            
Stock Options Issued and Outstanding
    11,338,470  



3.1(j)  A former director of the Company, Lisa Zappala, has been charged by the
SEC in a civil injunctive action alleging securities fraud and other
violations.  The charges arise from certain transactions that occurred during
her tenure as CFO of, Aspen Technology, Inc., during the time period from 1999
through 2002.  The complaint alleges that Ms. Zappala caused Aspen to report
inflated revenue in the company's publicly-filed financial statements and in
press releases on at least six software transactions during fiscal years 1999
through 2002. The Complaint alleged that the three defendants caused Aspen to
recognize revenue during the relevant period despite knowing that Aspen was
prohibited from doing so under Generally Accepted Accounting Principles because
contracts were not signed within the appropriate quarter and/or the earnings
process was incomplete due to contingency arrangements which changed the terms
of the customers' payment commitments under the contracts.


The Commission's action against Zappala remains pending. [SEC v. Lawrence B.
Evans, David L. McQuillin, and Lisa W. Zappala, Civil Action No. 07-CV-10027-JLT
(D. Mass)] (LR-20803)


Ms. Zappala was a director of Beacon Power from July 21, 2005 to June 25, 2007
annual meeting.


3.1 (m)  The Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.  Since November 4,
2008 our stock has traded below the minimum bid price of $1.


Nasdaq enacted a proposed rule change to temporarily suspend, through January
16, 2009, the application of the continued listing requirements related to bid
price and market value of publicly held shares for listing on the Nasdaq Stock
Market.  On December 19, 2008 Nasdaq extended the suspension for another 4 month
period. Enforcement of these rules is expected to continue on April 20, 2009.
 
 
21

--------------------------------------------------------------------------------

 